Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of Claims
Claims 13, 16, 21, and 22, as amended below, are allowable.  

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Gregory Howison on 4/29/22.  
TITLE

The title has been changed as follows: "Transdermal patch with separated regions for delivery of immunomodulators".  

The claims are amended as follows:

13. (Currently Amended) A transdermal patch, comprising: 
a base; 
a well disposed on the base, [[and]]the well having a bottom surface; 
a plurality of adjacent recessed portions formed in the well, wherein the plurality of recessed portions each include an associated bottom recessed surface formed [[from]]by the bottom surface of the well, an associated rim portion protruding above the associated bottom recessed surface, the rim portion having a vertical wall perpendicular to the associated bottom recessed surface to form an associated interior portion, the rim portion having a horizontal surface extending parallel to the bottom surface of the well and extending outward from each associated interior portion from an upper edge of the vertical walleach associated rim portion has a first level and a second level, the second level higher than the first level, the second level being the top surface of a rim portiont separates one of the plurality of recessed portions from another one of the plurality of recessed portions; 
a transdermal cream disposed within the interior portion of each of the plurality of recessed portions, wherein the transdermal cream includes: 
an encapsulation material configured to carry immunomodulators across a dermis of a patient, wherein the encapsulation material includes a prescribed amount of one or more immunomodulators, wherein each one of the plurality of recessed portions

an adhesive coating formed on a surface of the base outside a perimeter of the well, wherein the adhesive coating is operable to adhere to a skin of the patient; 
a release liner having a bottom surface disposed over the plurality of recessed portions; and 
a plurality of porous covers disposed directly below and on the release liner and each disposed within one of the plurality of recessed portions such that each of the plurality of porous covers is disposed within the interior portion of the respective recessed portion and below the horizontal surfaces of the associated rim portions 
wherein the bottom surface of the release liner is disposed adjacent the horizontal surface at the second level of the rim portions that separates at least two adjacent recessed portions, such that the porous covers associated with the at least two adjacent recessed portions are separated from each other by the bottom surface of the release liner.  

14-15. (Cancelled)

21. (Currently Amended) The transdermal patch of Claim 13, wherein the plurality of recessed portions includes four adjacent recessed portions such that the well is divided into quadrants, wherein the quadrants are defined by the associated rim portion.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is US 4,666,441 to Andriola (e.g., see Fig. 5 cited in the prior Office Action).  See also US 4,887,611 to Rüdiger; Figs. 3-4; cited in the prior Office Action.  However, the prior art does not teach a transdermal patch with all the features as instantly claimed including a rim portion that separates the recessed portions (compartments), wherein said separating rim portion is higher than another portion(s) of the rim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658